

116 S3728 IS: Critical Infrastructure Employee Protection Act of 2020
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3728IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Wicker (for himself, Ms. Cantwell, Mr. Sullivan, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to support the efforts of State and local governments to provide for priority testing of essential critical infrastructure workers with respect to the Coronavirus Disease 2019 (COVID–19), and for other purposes.1.Short titleThis Act may be cited as the Critical Infrastructure Employee Protection Act of 2020.2.Identification of COVID–19 testing needs of critical infrastructure employees(a)In generalThe Secretary of Transportation shall—(1)adopt, for use by the Department of Transportation in carrying out response efforts relating to, and operations during, the Coronavirus Disease 2019 (COVID–19) pandemic, the categorization of essential critical infrastructure workers identified in the Guidance on the Essential Critical Infrastructure Workforce published by the Department of Homeland Security on March 28, 2020 (or a subsequent version of that guidance); and(2)coordinate with the Director of the Centers for Disease Control and Prevention and the Administrator of the Federal Emergency Management Agency to support efforts of State and local governments to provide for—(A)priority testing of essential critical infrastructure workers (as that term is used in paragraph (1)) with respect to the Coronavirus Disease 2019 (COVID–19); and(B)priority access to personal protective equipment, sanitizers, nonmedical-grade facial coverings, and other health-related or protective supplies necessary to safely perform essential critical infrastructure work. (b)ApplicationNothing in this section requires the provision of priority testing or priority access to personal protective equipment for essential critical infrastructure workers (as that term is used in subsection (a)(1)) to be prioritized over the provision of that testing or access to personal protective equipment for other individuals who are identified by the Centers for Disease Control and Prevention or any other relevant Federal, State, or local agency as having a higher priority for that testing or access to personal protective equipment, including—(1)patients;(2)healthcare workers; and(3)first responders. 